Citation Nr: 1545355	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  12-13 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Cheri D. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1975 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In March 2013, a hearing was held at the RO before a Veterans Law Judge who is no longer with the Board.  In February 2014, the appellant was notified that he was entitled to another hearing, and that if he did not respond in 30 days, it would be assumed he did not desire another hearing.  See 38 U.S.C.A. § 7107(c) (West 2014).  There is no record of a response.

In June 2014, the Board issued a decision denying service connection for a psychiatric disability, to include PTSD.  The Veteran appealed the June 2014 decision to the United States Court of Appeals for Veterans Claims.  In a June 2015 decision, the Court vacated the Board's June 2014 denial and remanded the case for further development and adjudication consistent with the Court's decision.


REMAND

In the June 2015 memorandum decision, the Court found that the Board erred in not discussing a March 2010 VA examination report in terms of the medical expert's basis for the diagnosis of depressive disorder, and improperly disregarded the March 2010 report in its analysis of the appellant's claim for service connection for a psychiatric disability other than PTSD.  

Following a discussion of the Veteran's in-service motor vehicle accident, the March 2010 examiner stated that the Veteran also met the criteria for a diagnosis of depressive disorder which was felt likely to be exacerbated by continued drug use.  The March 2010 examiner did not provide an opinion as to whether the Veteran's depressive disorder was at least as likely as not related to his active service.  The RO sought clarification from another VA examiner who provided an addendum opinion in April 2010.  Following a review of the Veteran's claims file and the March 2010 VA examination report, the April 2010 examiner opined that the Veteran's depression was unrelated to the motor vehicle accident he experienced while on active duty.  In discussing the March 2010 examination, the Board only noted that the March 2010 examiner concluded that the Veteran did not meet the full criteria for PTSD.  

The Court determined that the Board did not adequately address the March 2010 examiner's diagnosis of depression, which the Court found was evidence favorable to the Veteran.  The Court also found that the VA's requesting clarification from a different examiner than the March 2010 examiner as to the etiology of the Veteran's depression symptoms was prejudicial to the Veteran.  The Court also ruled that the Board placed undue reliance on the April 2010 addendum opinion because that opinion was not definitive, and was inconsistent with the March 2010 examination report. 

Therefore, the Board finds that a remand is warranted to obtain an addendum opinion from the March 2010 VA examiner, if available, or in the alternative, a new VA examination from a VA psychiatrist or psychologist.

Current treatment records should be identified and obtained before a decision is rendered in this case.

Additionally, the Board notes that the issue of entitlement to service connection for a psychiatric disability, to include as secondary to the Veteran's service-connected right arm keloid scar disability has been raised by the record.  Therefore, further notice is needed to comply with the notice requirements for secondary service connection claims.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and representative with notice with respect to secondary service connection claims.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995); 38 U.S.C.A. § 5103(a) (West 2014).

2.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

3.  Return the claims file to the March 2010 VA examiner for a supplemental opinion.  The examiner must review the claims file and should note that review in the report.  In providing the opinions, the examiner must address the prior conclusion that the Veteran met the criteria for depressive disorder, which was manifested by depressed mood, sleep problems, irritability, anhedonia, lack of motivation, and decreased energy.  The examiner must address the details provided in her March 2010 report regarding the Veteran's in-service motor vehicle accident and resulting injuries.  In the report, the examiner had noted that the Veteran "was stressed because he had to deal with his arm injury," and that he "was feeling depressed and shocked after the accident."  The examiner further noted that the Veteran "said he felt like he was blamed and shunned due to his injuries and others said it was his fault."  A clear rationale for all opinions expressed should be provided.  Based on the prior examination results and a review of the record, the examiner should provide the following addendum opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the diagnosed depressive disorder is etiologically related to active duty, in particular to the motor vehicle accident during service?

(b)  Is it at least as likely as not (50 percent or greater probability) that depressive disorder was caused by a service-connected right arm keloid scar disability resulting from the in-service motor vehicle accident?

(c)  Is it at least as likely as not (50 percent or greater probability) that depressive disorder has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected right arm keloid scar disability?

4.  If the March 2010 examiner is not available, then schedule the Veteran for a VA examination by a psychiatrist or psychologist who has not previously examined him to determine the nature and etiology of any diagnosed psychiatric disability, to include PTSD and depressive disorder.  The examiner must review the claims file and should note that review in the report.  Any indicated studies should be performed.  A clear rationale for all opinions expressed should be provided.  The rationale must reconcile the March 2010, April 2010, and March 2012 VA opinions of record.  Based on the examination results and a review of the record, the examiner should provide the following information and opinions:

(a)  The examiner should diagnose all psychiatric disorders present during the pendency of the appeal, to include PTSD and depressive disorder.  The examiner should specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to DSM-IV and DSM-5.

(b)  Is it at least as likely as not (50 percent or greater probability) that each diagnosed psychiatric disorder is etiologically related to active duty, in particular to the motor vehicle accident during service?

(c)  Is it at least as likely as not (50 percent or greater probability) that each diagnosed psychiatric disorder was caused by a service-connected right arm keloid scar disability resulting from the in-service motor vehicle accident?

(d)  Is it at least as likely as not (50 percent or greater probability) that each diagnosed psychiatric disorder has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected right arm keloid scar disability?

5.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

